                                             Case 4:17-cv-05928-YGR Document 230 Filed 08/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         CELLSPIN SOFT, INC.,                              Case No. 17-cv-05928-YGR (KAW)
                                   8                         Plaintiff,
                                                                                               ORDER TO SHOW CAUSE
                                   9                v.
                                                                                               Re: Dkt. Nos. 216, 223
                                  10         FITBIT, INC.,
                                  11                         Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             On August 5, 2021, Defendants filed an administrative motion to file under seal exhibits in
                                  14   support of their opposition to a pending motion to quash. (Dkt. No. 216.) On August 12, 2021,
                                  15   Defendants filed a second administrative motion to file under seal an exhibit in support of a joint
                                  16   discovery letter. (Dkt. No. 223.) The basis for sealing was that these exhibits were identified by
                                  17   Plaintiff Cellspin Soft, Inc. as confidential. (Dkt. No. 216 at 2; Dkt. No. 223 at 2.)
                                  18             Per Local Rule 79-5(e), when “the Submitting Party is seeking to file under seal a
                                  19   document designated as confidential by the opposing party . . . (1) [w]ithin 4 days of the filing of
                                  20   the Administrative Motion to File Under Seal, the Designating Party must file a declaration as
                                  21   required by subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.”
                                  22             As of the date of this order, Plaintiff has not filed the required declarations. Accordingly,
                                  23   Plaintiff is ordered, within one week of the date of this order, to: (1) file the required declarations
                                  24   establishing that the designated material is sealable, and (2) respond to this order to show cause by
                                  25   explaining why it did not file timely declarations. The declarations must be narrowly tailored to
                                  26   information that is sealable and must explain with sufficient detail why the information should be
                                  27   sealed. Failure to comply with this order will result in this Court denying Defendants’ motions to
                                  28   ///
                                          Case 4:17-cv-05928-YGR Document 230 Filed 08/17/21 Page 2 of 2




                                   1   file under seal.

                                   2           IT IS SO ORDERED.

                                   3   Dated: August 17, 2021
                                                                                 __________________________________
                                   4                                             KANDIS A. WESTMORE
                                   5                                             United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
